Walker, I.,
dissenting. In 1907 defendant Williams received a deed for the lands in controversy from Mrs. Mary and Miss Mary Elizabeth Hughes, purporting to convey a fee simple. Defendant thereupon entered into possession of the lands, which he still occupies. In the main action this Court held that the plaintiff was entitled to recover the lands under the parol trust established. Under this trust it is admitted that the defendant took from the Hugheses a life estate, and the plaintiffs, in consequence, were not entitled to offset rents for the period running from 1907 to 15 May, 1915, inclusive, as against defendant’s claim for better-ments. At the time of the execution of the deed from the Hugheses to the defendant, Miss Mary Elizabeth Hughes was forty-four years of age, having an expectancy of twenty-five years. Upon rendition of the judgment in the main action, defendant filed this petition, claiming compen■sation for alleged permanent improvements made from 1907 to 1918, inclusive, defendant being still in the possession of the land by the order of the court. At the trial it was admitted that the enhanced value of the *51land should be estimated as of 15 May, 1915, the date of Miss Mary Elizabeth Hughes’ death. ■ v
Defendant upon the trial offered to show the expense incurred in breaking soil preparatory to putting the land in cultivation, and that it was necessary to put it in cultivation. This testimony was excluded, and defendant excepted. In this connection, it is to be observed that at the time the defendant took possession of this land it was all open land, which had theretofore been in cultivation and which had only been permitted to “lie out” for a number of years in accordance with the well known practice of farmers, in order to restore fertility. In no view of the evidence was it wild land or prairie land, which had never before been subject to cultivation.
The court permitted the defendant to offer evidence to show the cost of clearing this land; that is.to say, the cost of cutting the trees upon the hedgerows, clearing hedges, the grubbing of stumps, and the taking out of reed patches, and further to show the enhanced value resulting from such improvements to the land; and that the only testimony rejected was that to show the alleged cost of breaking the land; that is to say, when regarded in connection with the evidence received, the doing of necessary plowing to enable the land to be planted and cultivated.
The law which is, perhaps, applicable to wild or prairie lands, has no relevancy here. These lands had been in cultivation, but their fertility, perhaps, had at one time been exhausted, and they had been permitted to “lie out,” or remain fallow or uncultivated for one or more years, until they could by proper tillage and fertilization be made to yield a remunerative crop.
The doctrine of permanent improvements in cases of this kind is based upon the theory that one acting under a bona fide belief that he has the true title has done something the main purpose of which is to render the land more valuable; and does not include those things which, while they may have an incidental tendency to increase the value of the freehold, are yet done with the main purpose of increasing the current years revenue by producing a larger crop.
The defendant in this case was a life tenant, and he enriched the land, primarily at least, for his own benefit, that is, for the better enjoyment of the land by himself, and, even if there was a temporary enhancement of its value, it was purely incidental, and was not permanent in any correct sense of that word, as will presently be seen.
In any event, defendant, by the restriction of the statute, could not recover more than the amount actually expended by him in making the improvements, and plaintiffs asked for an instruction to this effect, which was refused. Consol. Statutes of 1919, sec. 701.
*52Tbe second exception is based upon bis Honor’s exclusion of testimony tending to support tbe item 'in defendant’s bill of particulars, entitled, “Improvement to soil, 1907 to 1918.” In support of tbis claim defendant offered to sbow that by a system of rotating crops, and of plowing, and by tbe use upon tbis land of large quantities of stable manure, asbes, and lime, be bad permanently improved it. Tbe testimony was properly excluded, as tbe law does not consider fertilization of tbe soil as constituting a permanent improvement. Crummey v. Bentley, 114 Ga., 746; Effinger v. Kenney, 92 Va., 245; Wright v. Johnson, 108 Va., 855. It may be admitted, for sake of argument, that where lands are judiciously cultivated and properly fertilized by a tenant for life or years, tbey may be more valuable at tbe end of tbe tenancy than if tbey bad been subjected to a haphazard or injurious use, but tbe improvement is not of that lasting character as is contemplated by tbe betterment statute. It is further true, however, that it is tbe duty which such a tenant owes either to bis landlord, or to tbe reversioner, to cultivate tbe lands judiciously, and that tbe main purpose of such method of cultivation, and of proper fertilization also, is to increase tbe present tenant’s revenues by tbe greater crop yield during bis term. It may be, and perhaps is, quite true that the effect of manure and lime ujion land is more enduring than that of tbe ordinary commercial fertilizer — tbe latter being used mainly because tbe former is not readily obtainable; but tbe effect of all these is nevertheless temporary, lasting by common knowledge not more than two or three years, tbe ordinary commercial fertilizer being supposed to exhaust itself in about one year’s time. Tbe use of manure and lime is, in a word, fertilization — a better class of fertilization it may be, but nevertheless only fertilization. It is to be remembered, also, in tbis connection, that at tbe time tbis land was fertilized by tbe defendant, be owned a life estate, tbe expectancy whereof was twenty-five years, and which in fact endured for nine years, during all of which tbe defendant occupied tbe land rent free, and it would be strange justice if tbe defendant, who has so occupied the land during tbis period, could recover for fertilization and judicious tillage during tbe period of bis own life tenancy, when be was bold-ing tbe lands for bis own exclusive benefit.
Another reason why tbe testimony was properly excluded is that tbe defendant offered to show such fertilization and such tillage from 1907 to 1918, inclusive, together with tbe added value thereof to tbe land. Even assuming that these acts of defendant constituted permanent improvements, tbe defendant still could not recover for such improvements after the institution of this action in November, 1916, when be acquired full knowledge of the facts. It was the duty of tbe defendant, therefore, in offering tbis testimony, to restrict tbe same to tbe improvements claimed, and tbe enhanced value of tbe land therefrom to tbe period for which *53defendant was entitled to recover for snob enhancement. And the defendant, having failed to do so, and having included in his offered testimony as well the claim for improvements made after suit brought as those made before suit was brought, the testimony was properly rejected.
Reverting to the principal question, as to whether defendant could be allowed anything for cultivation, fertilization, tillage, etc., we find that the authorities are to the’ effect that he cannot have such remuneration, because these improvements are not of a permanent character. The Court said, in Cumming v. Bentley, supra: “Another item consisted of a claim for improvement to the land by reason of fertilization. The court held that the defendants were not entitled to any allowance upon these claims; and we are of the opinion that, even giving to the act in question its widest possible scope and operation, the views entertained by the trial judge were undoubtedly sound.” See, also, Effinger v. Kenney, supra, and Wright v. Johnson, supra.
AlleN, J., concurring in the dissent.